MEMORANDUM**
Federal prisoner Elmer Nakiso appeals pro se the district court’s denial of his 28 U.S.C. § 2255 motion to vacate, set aside or correct his sentence for conspiracy to distribute, and distribution of methamphetamine.
Nakiso’s contentions, based on Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), that his sentence is unconstitutional, are foreclosed by United States v. Sanchez-Cervantes, 282 F.3d 664, 671 (9th Cir.2002) (the rule announced in Apprendi does not apply retro*562actively to cases on initial collateral review).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.